Case 9:19-cv-81164-RAR Document 5 Entered on FLSD Docket 08/20/2019 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 19-CIV-81074-RAR

 SECURITIES AND EXCHANGE COMMISSION,

        Plaintiff,
 v.

 SCOTT P. STROCHAK,

       Defendant.
 _____________________________/

               CONSENT FINAL JUDGMENT AND PERMANENT INJUNCTION

        THIS CAUSE comes before the Court on Plaintiff’s Unopposed Motion for Entry of

 Consent Judgment [ECF No. 3] (“Motion”) filed on August 19, 2019. For the reasons set forth in

 the Order Granting the Motion [ECF No. 4] entered separately on August 20, 2019, it is hereby

        ORDERED AND ADJUDGED that the Consent Final Judgment is hereby ENTERED

 in favor of Plaintiff, and against Defendant, as follows.

        1.      Permanent Injunctive Relief: Defendant is permanently restrained and enjoined

 from violating Section 17(a) of the Securities Act (15 U.S.C. § 77q(a)) in the offer or sale of any

 security by the use of any means or instruments of transportation or communication in interstate

 commerce or by use of the mails, directly or indirectly:

         (a)         to employ any device, scheme, or artifice to defraud;

         (b)         to obtain money or property by means of any untrue statement of material fact

                     or any omission of a material fact necessary in order to make the statements

                     made, in the light of the circumstances under which they were made, not

                     misleading; or



                                               Page 1 of 4
Case 9:19-cv-81164-RAR Document 5 Entered on FLSD Docket 08/20/2019 Page 2 of 4



          (c)     to engage in any transaction, practice, or course of business which operates

                  or would operate as a fraud or deceit upon the purchaser, with respect to: (i) any

                  investment strategy or investment in securities; (ii) the prospects for success of

                  any product or company; (iii) the use of investor funds; (iv) compensation to any

                  person; or (v) the misappropriation of investor funds or investment proceeds.

        2.      Permanent Injunctive Relief: Defendant is permanently restrained and enjoined

 from violating, directly or indirectly, Section 10(b) of the Securities Exchange Act (15 U.S.C. §

 78j(b)) and Rule 10b-5 promulgated thereunder (17 C.F.R. § 240.10b-5), by using any means or

 instrumentality of interstate commerce, or of the mails, or of any facility of any national securities

 exchange, in connection with the purchase or sale of any security:

         (a)      to employ any device, scheme, or artifice to defraud;

         (b)      to make any untrue statement of a material fact or to omit to state a material

                  fact necessary in order to make the statements made, in the light of the

                  circumstances under which they were made, not misleading; or

         (c)      to engage in any act, practice, or course of business which operates or would

                  operate as a fraud or deceit upon any person, with respect to: (i) any investment

                  strategy or investment in securities; (ii) the prospects for success of any product

                  or company; (iii) the use of investor funds; (iv) compensation to any person; or

                  (v) the misappropriation of investor funds or investment proceeds.

        3.      Permanent Injunctive Relief: Defendant is permanently restrained and enjoined

 from violating, directly or indirectly, Section 15(a) of the Securities Exchange Act (15 U.S.C. §

 78o(a)) by using the mails or other means or instrumentalities of interstate commerce, to effect

 transactions in, or to induce or attempt to induce the purchase or sale of securities, without being


                                              Page 2 of 4
Case 9:19-cv-81164-RAR Document 5 Entered on FLSD Docket 08/20/2019 Page 3 of 4



 associated with a broker or dealer that was registered with the Commission in accordance with

 Section 15(b) of the Exchange Act (15 U.S.C. § 78o(b)).

        4.      Defendant is LIABLE for disgorgement of $245,122.16, representing profits

 gained as a result of the conduct alleged in the Complaint, together with prejudgment interest

 thereon in the amount of $4,934.56, but the total of such disgorgement and prejudgment interest,

 $250,056.72, shall be offset, up to the full amount of said payment obligation, by the sum total

 of any order of restitution and/or forfeiture entered against Defendant in a related criminal case

 in the Southern District of Florida, United States v. T. Jonathon Turner, et. al., Case No. 19-cr-

 80073-Rosenberg (S.D. Fla 2019) (“Criminal Case”). Defendant shall satisfy any such portion

 of said payment obligation that remains following said offset by paying such remainder to the

 Securities and Exchange Commission within fourteen (14) days after entry of the order of

 restitution and/or forfeiture in the Criminal Case. Defendant may transmit payment electronically

 to the Commission, which will provide detailed ACH transfer/Fedwire instructions upon request.

 Payment may also be made directly from a bank account via Pay.gov through the SEC website at

 http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified check, bank

 cashier’s check, or United States postal money order payable to the Securities and Exchange

 Commission, which shall be delivered or mailed to:

        Enterprise Services Center
        Accounts Receivable Branch
        6500 South MacArthur Boulevard
        Oklahoma City, OK 73169

 and shall be accompanied by a letter identifying the case title, civil action number, and name of

 this Court; “Scott P. Strochak” as the Defendant in this action; and specifying that payment is

 made pursuant to this Final Judgment. Defendant shall simultaneously transmit photocopies of

 evidence of payment and case identifying information to the Commission’s counsel in this action.

                                            Page 3 of 4
Case 9:19-cv-81164-RAR Document 5 Entered on FLSD Docket 08/20/2019 Page 4 of 4



 By making this payment, Defendant relinquishes all legal and equitable right, title, and interest

 in such funds and no part of the funds shall be returned to him. The Commission shall send the

 funds paid pursuant to this Final Judgment to the United States Treasury, subject to section

 21F(g)(3) of the Securities Exchange Act of 1934. The Commission may enforce the Court’s

 judgment for disgorgement and prejudgment interest by moving for civil contempt (and/or

 through other collection procedures authorized by law) at any time after fourteen (14) days

 following entry of the order of restitution and/or forfeiture in the Criminal Case. Defendant shall

 pay post judgment interest on any delinquent amounts pursuant to 28 U.S.C. section 1961.

        5.        Defendant’s Consent [ECF No. 3-1] filed in conjunction with the Motion is

 incorporated herein with the same force and effect as if fully set forth herein, and Defendant shall

 comply with all of the undertakings and agreements set forth therein.

        6.        The Court shall RETAIN jurisdiction of this matter and over Defendant in order

 to implement and carry out the terms of this Judgment and all Orders and Decrees that may be

 entered, to entertain any suitable application or motion for additional relief within the jurisdiction

 of this Court, and to order any other relief that this Court deems appropriate under the

 circumstances.

        7.        The Clerk shall mark this case as CLOSED.

        8.        Any pending motions are DENIED as moot.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 20th day of August, 2019.




                                                _______________________________
                                                RODOLFO RUIZ
                                                UNITED STATES DISTRICT JUDGE



                                              Page 4 of 4
